DETAILED ACTION
Claims 1-6 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed to Prong One of Step 2A are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Applicant’s Argument: The alleged abstract idea is integrated into a practical implementation. To support this argument, Applicant cites paragraphs from the specification and states the claimed subject matter improves the prediction of possible crack generation in the structure formed of the metal material and the resin material.
Examiner’s Response: The Examiner disagrees and notes that even if the specification contains an improvement to technology, the claim itself does not reflect the disclosed improvement in technology. MPEP 2106.05(a) The claim does not detail how the crack prediction method is applied to a structure containing two different materials such as the metal and resin disclosed in the specification. Also, it is unclear how the crack prediction operation takes into account each material as only a structure model is claimed. Thus, the claim does not contain additional elements that integrate the judicial exception into a practical application.
Applicant’s Argument: Applicant’s additional arguments directed to Prong Two of Step 2A are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s additional arguments directed to the 103 Rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a model acquisition unit configured to, a crack variable setting unit configured to, a plastic dissipation energy setting unit configured to, a differential equation production unit configured to, and a crack prediction unit configured to, in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a model acquisition unit configured to”, “a crack variable setting unit configured to”, “a plastic dissipation energy setting unit configured to”, “a differential equation production unit configured to”, and “a crack prediction unit configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses an “information processing apparatus” in [0086] of the specification, it is devoid of the algorithms that provide structures to convert the generic processing apparatus into a special purpose processing apparatus to perform the claimed functions. (MPEP 2181.II.(B)) There is no disclosure of any particular algorithms, either explicitly or inherently, to perform the actions of the units, analyzer and determiner. The use of the term “processing apparatus” alone is not adequate structure because it does not describe a special purpose processing apparatus for performing the functions. As such, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of “a model acquisition unit configured to”, “a crack variable setting unit configured to”, “a plastic dissipation energy setting unit configured to”, “a differential equation production unit configured to”, and “a crack prediction unit configured to”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5-6 recite the limitation “the crack variable at a second position of the plurality of positions is equal to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position;”, “wherein the changed crack variable at the specific position is equal to the first value or greater than the first value”. It does not appear that the instant specification has support for ““the crack variable at a second position of the plurality of positions is equal to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position;”, “wherein the changed crack variable at the specific position is equal to the first value or greater than the first value” as recited in the amended claims. When looking at [0023], [0042], [0052] and [0056]-[0061] as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-6, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of predicting crack generation using a differential equation. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.
Step 1: Claims 1-4 are directed to an apparatus, which is a manufacture, which is a statutory category of invention. Claim 5 is directed to a method, which is a process, which is a statutory category of invention. Claim 6 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-6 are directed to a patent eligible category of invention.
Step 2A, Prong 1: Claims 1, 5 and 6 are directed to the abstract idea of predicting crack generation, constituting an abstract idea based on Mathematical Concepts. The limitation of " a crack variable setting unit configured to set a crack variable at each position of the plurality of positions of the structure model, wherein the crack variable at a first position of the plurality of positions is equal to a first value, the crack variable at the first position indicates presence or absence of a crack at the first position, the crack variable at a second position of the plurality of positions is equal to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position;” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of " a plastic dissipation energy setting unit configured to set plastic dissipation energy at each position of the plurality of positions based on a relationship between an equivalent stress and an equivalent plastic strain at each position of the plurality of positions, wherein the plastic dissipation energy at each position of the plurality of positions indicates dissipation of energy at a time of plastic deformation;” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of "a differential equation production unit configured to generate a differential equation based on the set crack variable and the set plastic dissipation energy for each of the plurality of positions, wherein the differential equation includes a first term and a second term, the first term corresponds to a time differential of the crack variable, and the second term indicates the plastic dissipation energy; and” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of “a crack prediction unit configured to: apply a loading condition to the structure model; calculate the differential equation under the loading condition; determine a change in the crack variable at each position of the plurality of positions based on the calculation of the differential equation under the loading condition; and predict crack generation at a specific position of the plurality of positions of the specific structure based on the changed crack variable at the specific position, wherein the changed crack variable at the specific position is equal to the first value or greater than the first value” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Thus, the claims are directed to the abstract idea of under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the additional elements in claim 1 of a model acquisition unit, a crack variable setting unit, a plastic dissipation energy setting unit, a differential equation production unit, and a crack prediction unit, as well as a structure model in each of the independent claims, and of a computer readable medium and a processor, in claim 6, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims do not use additional elements beyond predicting crack generation in the structure model in a meaningful way. Claims 1, 5 and 6 recite a model acquisition unit that acquires a structure model corresponding to a predetermined structure; and, which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not 
Step 2B: The claims do not contain any additional elements that amount to significantly more than the abstract idea. The additional elements in claim 1 of a model acquisition unit, a crack variable setting unit, a plastic dissipation energy setting unit, a differential equation production unit, and a crack prediction unit, as well as a structure model in each of the independent claims, and of a computer readable medium and a processor, in claim 6, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. MPEP2106.05(h) Claims 1, 5 and 6 recite a model acquisition unit that acquires a structure model corresponding to a predetermined structure; and” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 3 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 4 is directed to further defining the differential equation used in calculations, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Accordingly, claims 1-6 are rejected under 35 U.S.C. 101 because the claims are either not patent eligible or not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nairn “Simulation of Crack Growth in Ductile Materials”.
Regarding claim 1, Nairn teaches a model acquisition unit configured to acquire a structure model corresponding to a specific structure, (Abstract, Page 1 Introduction Second 
wherein the structure model comprises a plurality of positions; (Page 14 Steps 1-8, a mesh is created containing elements with and without a crack)
a crack variable setting unit configured to set a crack variable at each position of the plurality of positions of the structure model, wherein the crack variable at a first position of the plurality of positions is equal to a first value, the crack variable at the first position indicates presence or absence of a crack at the first position, the crack variable at a second position of the plurality of positions is equal to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position; (Page 6-8 General Analysis, Equation 16, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model for Irreversible Dissipation, Page 10 First full paragraph, Page 14 Steps 1-8, A Cartesian mesh is used to define the model, the geometry of the mesh is described by the crack length variable that expresses the absence of a crack or presence of a crack, multiple equations are used that define the presence or absence of a crack)
a plastic dissipation energy setting unit configured to set plastic dissipation energy at each position of the plurality of positions based on a relationship between an equivalent stress and an equivalent plastic strain at each position of the plurality of positions, (Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 22-29, the solution solver of the simulation sets the plastic dissipation energy for areas of the finite mesh)
wherein the plastic dissipation energy at each position of the plurality of positions indicates dissipation of energy at a time of plastic deformation; (Page 6 Section below equation 17, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 22-29, The dissipation energy is calculated at the time the monotonic load is applied)
a differential equation production unit configured to generate a differential equation based on the set crack variable and the set plastic dissipation energy for each of the plurality of positions, (Abstract, Page 1 Introduction Second Paragraph, Page 2 Introduction First through Third full paragraphs, Page 14 Steps 1-8, Equations 22-29, the simulator fills the inputs to the equations and solves for dissipation energy at the areas of the mesh)
wherein the differential equation includes a first term and a second term, the first term corresponds to a time differential of the crack variable, and the second term indicates the plastic dissipation energy; and (Page 6 Section below equation 17, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 16 and 22-29, the differential equations include both a monotonic load applied to the model and a plastic dissipation energy which are calculated for each element of the mesh)
a crack prediction unit configured to apply a loading condition to the structure model; (Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 6-7 General analysis, A set of differential equations is used to simulate crack growth and a load is applied to the material under test)
calculate the differential equation under the loading condition; (Figure 2, crack length as a function of load is calculated)
determine a change in the crack variable at each position of the plurality of positions based on the calculation of the differential equation under the loading condition; and (Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, the change in each crack variable is calculated)
predict crack generation at a specific position of the plurality of positions of the specific structure based on the changed crack variable at the specific position, (Figure 1, Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, two process zones are calculated each having a crack tip)
wherein the changed crack variable at the specific position is equal to the first value or greater than the first value (Figure 1, Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, the crack variable is equal to the crack length as show in the figure and calculated)
The Nairn reference discloses the needed differential equations, although using the variables needed in separate equations, the differential equations were known in the prior art at the time of the invention.
Since each individual variable as well as equation and their functions are shown in the prior art, albeit shown in different equations, the difference between the claimed subject matter and the prior art rests not on any individual variable, equation or function but in the very combination itself, that is in the substitution the substitution of one variable in a given equation for another.
Thus, the simple substitution of one known variable for another producing a predictable result renders the claim obvious.

Regarding claim 2, Nairn teaches the limitations of claim 1. Nairn teaches wherein the plastic dissipation energy setting unit is further configured to set the plastic dissipation energy based on an amount of integration of the equivalent stress with a small increment of the equivalent plastic strain ((Equations 16, 25 and 26-29, Page 6 Second Full Paragraph, Page 8 Last Paragraph, Page 9 first three paragraphs and Results and Discussion First and second Paragraph, By combining equations 25 and 29, equivalent stress and plastic strain are used to calculate the plastic dissipation energy)

Regarding claim 3, Nairn teaches the limitations of claim 1. Nairn wherein the plastic dissipation energy setting unit is further configured to set the plastic dissipation energy utilizing based on a product of the equivalent plastic strain and a difference between the equivalent stress and a yield stress and (Figure 3, Equations 25, 29 and 32, Using the variables plugged in to equations 25 and 32, when used in equation 29, express a product of a difference between stress, yield stress and plastic strain)
the plastic dissipation energy is zero based on the equivalent stress that is smaller than the yield stress (Page 9 Results and Discussion First and second Paragraph, The material will not yield if the stress applied is less than the yield stress)

In regards to claim 5, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 6, it is the program embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nairn in view of Miller et al. “A High-Order Eulerian Godunov Method for Elastic/Plastic Flow in Solids”. 
Regarding claim 4, Nairn teaches the limitations of claim 1. Nairn does not explicitly teach the differential equation further includes a diffusion term that corresponds to a second order differential of a spatial coordinate.
Miller teaches the differential equation further includes a diffusion term that corresponds to a second order differential of a spatial coordinate. (Page 1 Introduction, Equation 96, A diffusion term is used that is calculated using a series of second order differential equations of spatial coordinates) 
The Miller reference shows that the use of diffusion terms defined by second order differential equations and spatial coordinates was known in the prior art at the time of the invention.
Since each in individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is in the substitution of a diffusion term of the Miller reference into the partial differential equation of Nairn. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rice “A Path Independent Integral and the Approximate Analysis of Strain Concentration by Notches and Cracks”: Also teaches the calculation of crack generation using a series of equations that contain variables that indicate the presence or absence of a crack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147